Citation Nr: 0108026	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc and joint disease of the lumbar spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to an increased disability rating 
for his service-connected low back disability.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096  (2000); 
see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) (Where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096  (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that there is likely additional, 
pertinent evidence available, but not yet of record.  
According to the veteran's testimony during an October 1997 
personal hearing, he was currently in receipt of medical care 
for his back disability from a Dr. Hall, DC, every two or 
three months.  While the claims file contains some treatment 
records from Dr. Hall, they are dated from 1994 and earlier.  
No records from 1995 to the present are of record.  In 
addition, the claims file contains a March 1999 VA Form 21-
4142, Authorization for Release of Information, from the 
veteran indicating medical treatment from a Dr. Denise 
Hollabaugh beginning in January 1998.  The RO did not attempt 
to obtain any medical evidence from that physician.  Overall, 
the Board concludes that the RO must attempt to obtain the 
above-referenced evidence prior to appellate review or 
otherwise fulfill its duty to assist.  The Board cannot 
adjudicate this claim based on an incomplete record.  See 
Culver v. Derwinski, 3 Vet. App. 292  (1992) (VA has a duty 
to obtain all pertinent medical records which have been 
called to its attention by the appellant and by the evidence 
of record.).

VA's new duty to assist also includes providing a claimant 
with a VA examination if such an examination is necessary to 
make a decision on the claim.  Id. at § 3 (to be codified at 
38 U.S.C.A. § 5103A(d)).  Here, the Board recognizes that the 
veteran underwent VA examination of his back in June 1999.  
However, the report of that examination is inadequate.  It 
provides only the results of lumbar range of motion testing 
which, though important, is not sufficient to rate the 
veteran's back disability.

The veteran's low back disability involves degenerative disc 
and joint disease.  Pertinent diagnostic codes in the 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4  (2000), 
under which his disability may be rated include arthritis (DC 
5003), limitation of motion (DC 5292), and intervertebral 
disc syndrome (DC 5293).  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292, 5293  (2000).  Thus, medical examination of his 
disability must include not only limitation of range of 
motion testing, but also evaluation for symptoms of sciatic 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or 
other symptoms of disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293  (2000).  The frequency and severity of 
any attacks of these symptoms, if present, must also be 
evaluated.  Id.  Furthermore, for any musculoskeletal 
disability, the United States Court of Appeals for Veterans 
Claims has held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202  (1995).  None of the above was 
accomplished during the June 1999 VA examination.

The United States Court of Appeals for Veterans' Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain any 
additional medical records pertaining to 
the veteran from Dr. Hall since 1994 and 
any such records from Dr. Denise 
Hollabaugh beginning in January 1998.  
The veteran should be contacted to 
provide additional addresses, dates of 
treatment, or other information, as well 
as authorized release forms, as needed.  
Copies of all correspondences made and 
records obtained should be made part of 
the claims folder.

2.  The RO should review the claims file 
and ensure that all other notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92  (December 13, 
2000), and 01-02  (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

3.  The RO should then schedule the 
veteran for VA orthopedic and neurologic 
examinations.  The claims folder and a 
copy of this remand should be made 
available to the examiners for review 
prior to the examinations.

The purpose of the examinations is to 
ascertain the nature and severity of the 
veteran's service-connected low back 
disability for VA rating purposes.  All 
current manifestations of his lumbar 
degenerative disc and joint disease 
should be determined and evaluated.  The 
examiners are requested to specifically 
comment on whether there is, and, if so, 
to what extent there is, pain on motion, 
muscle atrophy, weakness, incoordination, 
excess fatigability, and any other 
objective evidence of pain on motion or 
functional impairment, as per 38 C.F.R. 
§§ 4.40, 4.45  (2000), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiners should determine and comment on 
the limitation of activity imposed on the 
veteran's low back, if any, and the 
effects of the low back disability on 
ordinary activity.

All necessary tests should be conducted, 
and the examiners should review the 
results of any testing prior to 
completion of their reports.  All 
findings should be made part of an 
examination reports, copies of which must 
be made part of the claims folder.

4.  Thereafter, the RO should 
readjudicate the claim on appeal on its 
merits.

5.  If any action remains adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision(s) reached.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



